Citation Nr: 0427525	
Decision Date: 10/05/04    Archive Date: 10/12/04

DOCKET NO.  03-30 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Pitts, Counsel


INTRODUCTION

The veteran served on active duty from April 1989 to August 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) at 
Milwaukee, Wisconsin.

A personal hearing was held before the Board at the RO in 
April 2004.  A transcript of the hearing is on file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

After review of the record in this case, the Board concludes 
that further development of the evidence is needed.  First, 
the Board notes that the claims file contains a January 1993 
report of a VA Audio-Ear Disease examination which was 
conducted at the Milwaukee VAMC in connection with the 
veteran's claim at that time for service connection for 
tinnitus.  In that report, the doctor noted that it would be 
helpful if an up-to-date audiogram were performed in the 
Audiology Department to rule out the possibility of noise-
induced hearing loss.  It is not clear whether audiometric 
testing was done at that time; no report is of record.  In 
September 1999, when the veteran claimed service connection 
for hearing loss for the first time, the RO requested 
treatment records from the VAMC but only from September 1999, 
no earlier.  In a March 2002 Memorandum requesting an 
Audiology opinion in this case from the VAMC, the RO noted 
the findings of the VA doctor in January 1993 and noted that 
an audiogram was not done at that time "to our knowledge."  
However, it does not appear that the RO ever requested that 
the VAMC check to see if there is a record of an audiogram 
conducted at that facility in January 1993.  Because the 
findings on an audiometric test conducted within one year of 
service separation would be relevant to, if not dispositive 
of, the claim in this case, the Board concludes that a 
request for all treatment records from the VAMC from 1993 
should be made on remand.

Second, even if the request for treatment records from 1993 
is unsuccessful in procuring a report of audiometric testing, 
the Board finds that another medical opinion is needed in 
this case because it does not appear from the opinion 
rendered in August 2002 by the VA audiologist that he was 
aware (despite the RO's detailed and accurate rendition of 
the relevant facts in this case in its March 2002 opinion 
request) that the audiometric testing results recorded on the 
veteran's July 1992 separation examination report appear to 
have been transposed from Audiometric testing done in March 
1990, more than two years prior to veteran's separation from 
service in August 1992.  Because the March 1990 audiometric 
testing reflected normal hearing and because the audiologist 
thought that this was the finding on separation from service, 
he concluded that the veteran's current hearing loss "was 
incurred sometime after discharge from service."  Although 
it still may be difficult, in the absence of audiometric 
testing at separation in 1992 and perhaps in the absence of 
VA audiometric testing in January 1993, for the audiologist 
to render an opinion as to the likely time of onset of a 
hearing loss disability or as to the likelihood that the 
current hearing loss disability was caused by noise exposure 
in service, the Board concludes that another Audiology 
opinion should be obtained from an audiologist who is aware 
of the correct facts involved in the case.

Finally, the record shows that after timely filing a notice 
of disagreement in February 2003, the veteran received a 
notice from the RO describing the decision review officer 
(DRO) process available to him under 38 C.F.R. § 3.2600 and 
within 60 days after the date of the letter, in April 2003, 
elected to have his claim reviewed by means of this process.  
See 38 C.F.R. § 3.2600.  Review by a DRO is extended to a 
claimant who file a timely notice of disagreement on or after 
June 1, 2001, with the denial of a claim for VA benefits and 
elects this process no later than 60 days after the date on 
which VA mails the claimant notice concerning his right to 
such review.  38 C.F.R. § 3.2600(a), (b).  The veteran's 
election of review by a DRO in this case was valid and 
timely.

However, the RO did not accord the veteran the DRO process 
that is described in the pertinent VA regulation or that was 
described to the veteran in the March 2003 notification 
letter which informed him that the DRO would make a new 
decision.  The only new adjudicative document concerning the 
claim that the RO provided after the veteran elected DRO 
review in April 2003 was the statement of the case, issued in 
September 2003, which was prepared not by the DRO but by a 
rating specialist.  The claims file contains a form that was 
signed by the DRO in August 2003 in which the DRO indicated 
by checking a box that there would be no change in the rating 
decision of December 2002.  The September 2003 statement of 
the case contained a note stating that the decision review 
officer had reviewed the case and "[t]his Statement of the 
Case is being issued because it has been determined that the 
previous decisions rendered are correct based upon the 
evidence of record and that no change in those decisions is 
warranted."

The regulation establishing the right to DRO review includes 
provisions to ensure that certain protections of the due 
process right to review are observed.  The regulation 
provides that the "reviewer will consider all evidence or 
record and applicable law, and will give no deference to the 
decision being reviewed."  38 C.F.R. § 3.2600(a).  The 
regulation provides that "[a] review decision made under 
this section will include a summary of the evidence, a 
citation to pertinent laws, a discussion of how those laws 
affect the decision, and a summary of the reasons for the 
decision."  38 C.F.R. § 3.2600(d).  In this case, however, 
the decision review officer merely checked a box affirming 
the December 2002 rating decision rather than providing a new 
decision containing a statement of the reasons and bases for 
the outcome of the review.  Thus, it is not clear to the 
Board, and could not be clear to the veteran or his 
representative, whether the DRO performed the review of the 
claim in accordance with the procedures mandated by the 
regulation.  Therefore, on remand, the claim must be reviewed 
on the expanded record by the DRO.  If the review does not 
result in a grant of the claim, the DRO must issue a decision 
that meets the requirements of 38 C.F.R. § 3.2600.



Accordingly, this case is REMANDED for the following actions:

1.  Ensure that the development required 
by the VCAA and its implementing 
regulations, as detailed below, has been 
completed.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003).

2.  Write to the veteran and ask him to 
identify all medical treatment, testing, 
or consultation that he has received for 
his hearing since his separation from 
service in August 1992.  In particular, 
ask him whether his hearing has ever been 
tested in conjunction with his current or 
any past job.  Send a copy of the letter 
to his representative.  Make efforts to 
obtain all medical records or other 
documentation that the veteran or his 
representative identifies in response to 
this inquiry.  In addition, take action 
to obtain all relevant VA medical records 
dated from the time of the veteran's 
separation from service in August 1992 to 
the present.  Make particular search for 
records concerning audiometric testing 
which may have been ordered in 
conjunction with the January 1993 VA 
Audio-Ear Disease examination and for any 
VA hearing evaluation conducted between 
January 1993 and September 1999.

Document in the claims file all action 
taken to obtain this evidence and provide 
appropriate further notice to the veteran 
and his representative concerning any 
evidence that is not obtained.  Such 
notice should be sent only after the AMC 
has made any follow-up requests for 
medical records that appear to be 
required and has determined, for each set 
of medical records, whether further 
efforts to obtain them would be futile.
The notice must (i) identify the specific 
records VA was unable to obtain; (ii) 
explain the efforts VA made to obtain the 
records; (iii) describe any further 
action VA will take regarding the claim, 
including, but not limited to, advising 
the veteran that VA will decide the 
claims based on the evidence of record 
unless he submits the records VA was 
unable to obtain.

3.  Then, schedule the veteran for a VA 
audiological-ear disease examination.  
The claims file must be made available to 
the examiner and the examiner is 
requested to confirm that pertinent 
documents therein were reviewed.  All 
tests and studies thought necessary by 
the examiner, including audiological 
testing, should be performed.  In the 
examination report, the examiner should 
identify any hearing impairment that is 
found during the examination.  A detailed 
description of the veteran's current 
hearing acuity, supported by current 
audiological readings, should be provided 
in the examination report.  

The examiner should review the relevant 
medical reports in the record including 
the service medical records.  The 
examiner should note in particular the 
following:

?	that the veteran served on active 
duty from April 8, 1989 to August 22, 
1992;

?	that the veteran's military 
occupational specialty was mortarman, so 
loud noise exposure in service is 
conceded in this case;

?	that it appears that audiometric 
testing was not conducted in July 1992 at 
the time of the separation examination 
and that March 1990 audiometric testing 
results appear to have been transposed 
onto the July 1992 separation examination 
report because the results are identical 
to those on a March 1990 audiometric 
report (See DD Form 2216, Hearing 
Conservation Data);

?	that the veteran checked "Don't 
know" on the Report of Medical History 
at the time of the separation examination 
in reply to the question, "Have you ever 
had or have you now hearing loss?"

?	that the VA examiner on a January 
1993 Audio-Ear Disease examination report 
thought that Audiometric testing should 
be done "to rule-out the possibility of 
noise induced hearing loss";

Finally, the examiner should review any 
audiometric testing results dated in 
January 1993 or between January 1993 and 
September 1999 that might be obtained on 
remand.

Based on review of the evidence above and 
all relevant evidence in the file as well 
as knowledge of the causes or likely 
causes of hearing loss, the examiner 
should state in the examination report an 
opinion as to whether it is at least as 
likely as not  that any current hearing 
impairment is etiologically related to an 
injury or disease that the veteran 
incurred during service, including, as 
the veteran recounts, repeated exposure 
at close range to loud artillery noises 
for a period of approximately two years 
and ten months during service, as opposed 
to its being more likely due to some 
other factor or factors.  The examiner 
should discuss in the examination report 
the results of the veteran's audiograms 
during service, each VA examination or 
evaluation of the veteran's hearing 
performed after service, the computed 
tomography (CT) scan of the veteran's 
left auditory canal performed by VA in 
January 1993, and the x-rays of the 
veteran's facial bones performed by VA in 
January 1993.  The examiner also should 
state in the examination report an 
opinion as to whether it is at least as 
likely as not that the veteran had a 
sensorineural hearing loss within one 
year after his separation from service in 
August 1992.

(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
causation as it is to find against it.)

A rationale for conclusions and a 
discussion of the medical principles 
involved will be of considerable 
assistance to adjudicators.  Therefore, 
the examiner should provide a basis for 
conclusions by referring to specific 
pertinent matters involved in this case 
or by explaining the nature of the 
hearing loss found in this case and what 
is known about its causes.  A full 
rationale for all opinions must be 
provided in the examination report.

4.  Then, the claim must be reviewed by a 
DRO in a manner complying fully with 
38 C.F.R. § 3.2600 (2003).  If the DRO 
decides that the claim should not be 
granted, he or she must provide a 
decision and supplemental statement of 
the case that fully satisfies the 
requirements of 38 C.F.R. § 3.2600.  The 
veteran and his representative must be 
allowed appropriate time in which to 
respond.

Then, if appellate review is required, the case should be 
returned to the Board.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


